Citation Nr: 0217158	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  98-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder including 
depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.

The current appeal arose from a March 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

In March 1999 the RO affirmed the denial of entitlement to 
service connection for a psychiatric disorder diagnosed as 
depression.  

The veteran presented oral testimony at a hearing before the 
Decision Review Officer at the RO in March 2000.  In 
November 2000 he requested a video conference before the 
undersigned Member of the Board in lieu of a Board hearing 
in Washington, D.C.  The video conference was held in 
September 2001, at which time he presented oral testimony.  
Transcripts of the hearing and video conference have been 
associated with the claims file.

In November 2001, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder including 
depression, and remanded the case to the RO for further 
development and adjudicative action.  

In August 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter; nor was a 
psychosis disabling to a compensable degree during the first 
post service year.

3.  The probative, competent medical evidence of record 
discounts a link between an acquired psychiatric disorder, 
currently diagnosed as schizophrenia, schizoaffective, with 
any incident occasioned during service.


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
including depression, and currently diagnosed as 
schizophrenia, schizoaffective was not incurred or 
aggravated by active service, nor may service connection be 
presumed for psychosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no evidence of treatment for 
any psychiatric disorder.  Clinical neurologic and 
psychiatric evaluations, at the time of the veteran's 
separation examination were reported to be normal.  However, 
during the examination for separation, the veteran gave a 
history of frequent trouble sleeping, depression or 
excessive worry, and excessive drinking habits.  

The physician noted that he had trouble going to sleep and 
had an excessive drinking habit.  He also noted depression 
with personal problems.  There was no mention of any prior 
psychiatric treatment.

A September 1977 private medical record shows that the 
veteran was hospitalized for mental and emotional 
difficulties.  Upon psychiatric evaluation, the veteran 
spoke of a co-worker who he felt had hypnotized him with a 
crystal ball.  The admitting diagnosis was schizophrenic 
reaction, and medication and supportive psychotherapy were 
recommended for course of treatment.  

An October 1980 claim of entitlement to service connection 
shows the veteran asserted that he had a nervous condition 
that was either incurred in or aggravated by military 
service; and, that his character and behavior had changed 
drastically while he was in the service.

Written statements received at the RO in November 1980 from 
the veteran's sister and her husband noted that he had 
visited them after his release from service, and they 
observed him to be unsettled having changed jobs frequently.

A private hospitalization report shows that the veteran was 
hospitalized for approximately twelve days between September 
and October 1980 for marked hallucinations and delusions 
which had occurred the previous week.  He was diagnosed with 
schizoaffective disorder with paranoid trends.  It was noted 
that there had been an old history of mental illness for 
many years, and he had been hospitalized on one or two other 
occasions for similar illnesses.

A January 1984 decision by an agency of the Department of 
Defense disclosed that the veteran appealed an unfavorable 
determination about a security clearance related to his job.  
The decision contains a factual allegation concerning a 
diagnosis and treatment for a mental condition during the 
period from 1977 to 1982.  

Reference was made to an evaluation of the veteran conducted 
in 1982 by a Department of Defense psychiatric consultant 
who assessed him as having had "a fairly long history of 
borderline adaptation."  In addition, reference was made to 
records of hospitalization and treatment, which disclosed a 
long history of delusions, dating back to the age of twelve 
and hospitalizations in 1977 for paranoid schizophrenic 
reaction, as well as convictions for drunkenness between 
1964 and 1976.

A May 1984 report from a private psychiatrist shows the 
veteran gave a history of an initial hospitalization in 
September 1977 for psychotic symptoms.  Based on the 
symptomatology he described, which included delusions of 
persons following him, hyperreligiosity, marked depressive 
mood swings and paranoia, he was diagnosed with chronic 
schizophrenia, paranoid type.  The psychiatrist noted that 
there was little evidence offered of previous episodes of 
his schizophrenic illness prior to his reaching age thirty-
three.

A May 1984 letter by the veteran's private physician shows 
that he had been seen on a regular basis since September 
1977; had been hospitalized twice and responded quite well 
to medication therapy.  His last hospitalization had been in 
September 1980 as a result of his not taking his medications 
on a regular basis.

A report of a private hospitalization in February 1985 shows 
that the veteran was treated for schizoaffective disorder.

The file contains a March 1987 written statement by the 
veteran's mother.  She noted that he was not the same as he 
had been before he entered the armed services.  A written 
statement by his sister dated in April 1987 notes that he 
showed up at her home unannounced when he was supposed to be 
getting married.

The veteran submitted a written statement dated in May 1987 
wherein he noted that he had treated himself with alcohol 
during and after service.  During service, a sergeant had 
told him that he was ill and should see a doctor.  

He further noted that after service he was to get married, 
but on the way he had paranoid ideations, and instead he 
went to his sister's house.  He also described several 
incidents of unusual behavior in the spring of 1967.  On one 
occasion he pushed an organ off a stage; on another 
occasion, he directed traffic in the middle of a city 
street.  In 1968 he cut his arm when he knocked out a door 
glass.

At a personal hearing at the RO in March 1991 the veteran 
testified that his nervous problems had begun in service in 
1963 when he was told that he had been screaming in his 
sleep.  Hearing Transcript (Tr.), p. 2.  He had had audio 
and visual hallucinations and a sergeant advised him to see 
a psychiatrist.  Tr., pp. 3-7, 13-14. He had not seen a 
psychiatrist while in service, but he had seen one when he 
was processed-out.  Tr., p. 8.  In 1967 he went to a VA 
Medical Center (MC) for treatment, but refused 
hospitalization.  He had approximately twelve jobs from 1966 
to 1967, and was fired from each because of tardiness.  Tr., 
p. 9.  His private doctor told him that he was a paranoid 
schizophrenic with manic depression.  Tr., p. 12.

A May 1991 written statement shows the veteran disclosed 
that auditory hallucinations caused him to have disciplinary 
problems in service.  After service he was supposed to have 
gotten married, but in response to the auditory 
hallucinations, he went to visit his sister instead.  He had 
other auditory hallucinations in November 1966.

A March 1997 psychiatric report shows the veteran had his 
first contact with psychiatry in 1977, at which time he was 
hospitalized and diagnosed with schizophrenia, paranoid 
type.  He was again hospitalized in 1980 and 1985.  His 
diagnosis, in pertinent part, was schizophrenia, paranoid 
type.

A May 1997 VA outpatient treatment record shows that the 
veteran was without psychiatric complaint at the time.  He 
was there because he was interested in applying for 
disability income.  The veteran reported a history of 
paranoid schizophrenia, and that he was treated for the same 
by his private physician.  No further follow-up was 
indicated.  

A June 1997 statement from a former band member noted that 
the veteran was a sick man when he joined the band.  One 
night, in March 1967, he pushed his organ off the stage.  He 
drank everyday and on one occasion he got out of a car and 
began directing traffic.

An August 1997 statement from TWD, a service comrade, shows 
the veteran exhibited bizarre behaviors such as leaving his 
post without permission and not returning until the next 
day.  Sometimes he spoke illogically and displayed an 
absence of morality.

An August 1997 statement from a former bank supervisor shows 
he supervised the veteran from 1969 to 1971, and despite his 
attempts to do the job right, he would invariably "mess up."  
He would not pay attention to what he was doing and because 
of that, he lost the job.

An August 1997 letter from the veteran's private doctor 
shows he had treated him since 1986.  He also stated that he 
had no way of stating to VA that the veteran had had his 
illness before 1977.

A September 1997 written statement from AB, a service 
comrade, shows that he and the veteran played dangerous 
life-threatening games under the influence of alcohol.  
Also, the veteran tried to take the steering wheel from him 
while he was driving on the interstate at about seventy 
miles per hour.  He stated that the veteran was mentally 
unfit.

With his substantive appeal the veteran advised that he was 
stressed out in Korea from a boat ride and from nearly being 
washed overboard after he had fallen asleep on deck.  He had 
hand to hand combat with about fifteen Koreans who tried to 
kill him by throwing him off a bridge.  A doctor in Korea 
told him that he was depressed and that he had delusions.  
The doctor gave him some time off to rest.

A series of progress notes from the veteran's private 
physician dated intermittently from May 1995 to November 
1998 shows he was diagnosed with schizoaffective disorder.

At his personal hearing before the Decision Review Officer 
at the RO in March 2000, the veteran testified that his 
psychiatric problems had begun in February 1964 while he was 
stationed in Korea.  He first received treatment for a 
psychiatric problem in April 1964, because he was not taking 
baths and was asking unusual questions.  Tr., pp. 2-3.  In 
response, the first sergeant told him to go to sick call and 
he went to the Seventh Infantry Infirmary.  Tr., p. 3.  The 
examiner told him that he was suffering from bipolar 
depression.  Tr., p. 4.  He was put on light duty for six 
months and saw the doctor every thirty or sixty days.  He 
first sought psychiatric treatment after service in 1967 at 
a VAMC.  Tr., p. 5.  He refused treatment from the VAMC 
because it would have consisted of a thirty-day stay in the 
hospital.  Tr., pp. 5-6.  He received treatment at a private 
facility in 1977.  He was seeing a mental health 
professional at the time.  Tr., p. 7.

A July 2000 treatment report from Dr. JH discloses that the 
veteran received treatment and was diagnosed with 
schizoaffective disorder.

In August 2000 the veteran noted that he had been treated 
for a mental illness at Camp Casey in Korea in 1964.

At a video conference before the undersigned Member of the 
Board in September 2001, the veteran testified that he had 
first been treated for a psychiatric disorder during service 
at Camp Casey in Korea from February 1964 to September 1964.  
Tr., p. 2.  He received inpatient and outpatient treatment.  
He was inpatient because he had stayed past midnight, his 
outpatient treatment consisted of medication and he had been 
quarantined to the compound.  Tr., p. 3.  A psychiatrist 
treated him on active duty.  He had received no further 
psychiatric treatment during the remainder of his service 
until 1966, when he was discharged.  Tr., p. 4.  He was 
diagnosed with bipolar disorder.  

He was never treated at the VAMC in Lincoln, Nebraska in 
1967 because he could not stay for a thirty-day observation 
period.  Tr., p. 5.  He had received Social Security 
Administration (SSA) benefits retroactive to October 1996. 
Tr., p. 8.

In November 2001 the Board reopened this claim and remanded 
the matter to the RO for further development, to include VA 
examination of the veteran and a search for additional 
service and post-service medical records.  Corresponding 
records received for the record were discussed above in 
chronological order, and are discussed in the Duty to Assist 
section below.

A July 2002 VA examination report notes that the examiner 
reviewed the claims folder in accordance with the Board's 
November 2001 remand.  The examiner reported a lengthy 
interview he had with the veteran, of which the following 
details are noted only in pertinent part.  The veteran was 
married and had been for the past 35 years.  He reported 
having been treated in service, in 1964, for a bipolar 
disorder and paranoid schizophrenia.  He reported his life's 
history following service separation, to include his 
marriage, problems with drinking, employment history, 
medication history, and his history of private treatment for 
various psychological disorders.  He indicated that he was 
considered disabled by the Social Security Administration in 
October 1996.  The diagnosis was schizophrenia, 
schizoaffective.  The examiner gave the veteran a global 
assessment of functioning score of 55, and stated:
I don't see evidence of his having symptoms in the 
service that are required to make the diagnosis either 
by the old DSM (Diagnostic and Statistical Manual) or 
present day when he was there in Korea in the service 
or by criteria we use now.  While he was in service he 
had problems now that make pretty clear his illness and 
that it could be shown from the present that he had 
this in service would be somewhat conjecture.  I don't 
think the service caused it or made it worse.  He has 
done quite well with what he has had, and has had a 
pretty tough illness.  He appears to have considerable 
drive.  I do not know what the etiology of this illness 
is.  There is a lot in literature that doesn't help me 
to decide what the etiology is.  There are genetic 
features of it and it is pretty much the same amount 
world-wide.
Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This 
rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

The United States Court of Appeals for veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).




Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as psychosis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

A Preliminary Mater:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA." 66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it was 
not deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the duty to notify has been satisfied 
as the veteran has been provided with notice of what is 
required to substantiate his claim.  He has been provided 
with notice of the laws pertaining to service connection, 
thereby placing him on notice of the type of evidence needed 
to substantiate his claim.

In addition, in January 2002 the Board advised the veteran 
of the VCAA when it determined that new and material 
evidence had been submitted to reopen his claim of 
entitlement to service connection for a psychiatric 
disorder.  In the Board's remand, and a February 2002 notice 
from the RO, the veteran was advised to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence and complete a VA Form 21-4142 so that VA could 
obtain it for him.  Such notice sufficiently notified the 
veteran of what evidence could be obtained by whom and 
advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (as 
codified at 38 C.F.R. § 3.159(b) (2002)).

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Specifically, service medical records have been obtained.  
The RO has obtained the veteran's current VA medical and 
private treatment records.  In addition, the veteran 
proffered testimony before the Decision Review Officer in 
March 2000 and undersigned Member of the Board at a video 
conference in September 2001.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)).  The veteran underwent a 
comprehensive VA medical examination in July 2002, by a 
Board certified physician, who rendered a competent medical 
opinion addressing the issue on appeal.  Accordingly, the 
VA's duty to assist has been satisfied.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2002); see also 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (as codified at 38 C.F.R. 
§ 3.159(c) (2002)).

Pursuant to the Board's remand, the RO contacted SSA and 
tried to retrieve any medical records of the veteran used 
for SSA purposes.  In April 2002, SSA indicated that they 
could not send VA the medical records requested because, 
after an exhaustive and comprehensive search, they were not 
able to locate the veteran's folder.  The Board is of the 
opinion, in this instance, that the duty to assist does not 
necessarily attach to these records.  CAVC has indicated 
that a SSA determination is pertinent to a determination of 
the veteran's ability to engage in substantially gainful 
employment.  See Martin v. Brown, 4 Vet. App. 134, 140 
(1993).  

Additionally, in April 2002, in response to the RO's request 
for information from the service department, the RO received 
notice that there were no mental health reports on file for 
the veteran from Camp Casey; and no reference to the veteran 
in indicated morning reports.  In summary, with regard to 
the retrieval of relevant records identified by the veteran 
above, and searched for by the RO but not obtained, the 
record should show at least the possibility that the records 
exist.  

The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  A prudent search has 
been attempted by the RO, to no avail, to obtain additional 
service medical records, and SSA medical records, that might 
be pertinent to the veteran's claim.

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  That is, the July 2002 VA examiner offered a 
specific opinion as to whether the veteran's currently 
diagnosed schizoaffective schizophrenia was related to 
service.  38 U.S.C.A. § 5103A(d) (West Supp. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (as codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.




In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance of 
his claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In its November 2001 decision, the 
Board also considered the VCAA.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions and that a remand for adjudication by the RO 
would only serve to further delay resolution of his claim.  
See Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

As the Board noted earlier, CAVC has held that in order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.

The threshold question that must be answered in this 
instance, is whether the evidence establishes that the 
veteran's claimed psychiatric disorder, to include an 
acquired psychiatric disorder including depression and 
currently diagnosed as schizoaffective schizophrenia, was 
incurred coincident with service.  The Board must respond in 
the negative.


The Board finds that a chronic acquired psychiatric disorder 
including depression, and currently diagnosed as 
schizoaffective schizophrenia was not incurred during active 
military service.  Service medical records show no treatment 
or diagnosis of an acquired psychiatric disorder.  Even 
though the evidence reveals that the veteran complained of 
depression at the time of his discharge examination, his 
clinical history during service, including at the time of 
discharge, shows no psychiatric abnormalities.  

The Board recognizes that service connection may be 
established under the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b), which obviates the need 
for medical evidence of a nexus between present disability 
and service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.

In this case, continuity of symptomatology is not 
established by the evidence.  The record shows that the 
veteran was first treated for a psychiatric disorder in 
September 1977 when he was hospitalized for paranoid 
schizophrenia.  This was over 10 years after he separated 
from service.  Thus, there are no clinical data showing 
treatment for an acquired psychiatric during the interim 
between service and the hospitalization by the veteran in 
1977.  

The remaining medical evidence of record shows various 
psychiatric diagnoses during the 1980's and 1990's, and no 
correlation between those diagnoses and the veteran's 
military service.  A VA examiner in July 2002 specifically 
opined, after thorough review of the record, that the 
veteran's current psychiatric disorder was not caused by or 
made worse by service; and that it would be nothing more 
than conjecture to determine from the information known now 
that the veteran had schizophrenia then, in service.  It is 
also well to note that there is no evidence of a psychosis 
disabling to a compensable degree during the first post 
service year, thereby precluding service connection on a 
presumptive basis.



Accordingly, there is no medical evidence of a relationship 
between the veteran's current schizoaffective schizophrenia, 
and any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage, supra.

As to the veteran's statements to the contrary, he is a lay 
person and is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder 
to a specific cause.  There is no evidence that he is a 
medical professional.  Therefore he lacks the expertise to 
render a medical opinion with respect to providing a 
diagnosis and/or  etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(2) 
(2002).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether 
the veteran's claimed acquired psychiatric disorder is 
related to a disease or injury incurred during service .  
Colvin, supra at 175.

As to the recently obtained medical opinion suggesting that 
any psychiatric disability the veteran may currently have is 
genetic in origin, thus presumably in existence prior to 
service, the factual record is totally devoid of any 
indication of onset of any psychiatric symptomatology prior 
to service, and in fact the record clearly shows that such 
onset was many years following service.  Effectively, the 
competent medical opinion of record discounts any linkage of 
currently diagnosed psychiatric symptomatology to service on 
any basis.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the claimed disorder.  
Gilbert, supra at 53.


ORDER

Service connection for a chronic acquired variously 
diagnosed psychiatric disorder including depression is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

